Citation Nr: 0838403	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a right knee disability. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for a cervical spine disability prior to October 19, 
2007.

4.  Entitlement to an evaluation in excess of 30 percent for 
a cervical spine disability from October 19, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Michigan Army National 
Guard from November 1969 to November 1975.  He subsequently 
was a member of the Michigan Air National Guard from 
approximately April 1985 until January 2004.  The appellant 
served on active duty for various unverified periods; two 
verified periods of record are from February 1993 to June 
1993, and from November 19, 2001 to November 22, 2001.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan that, in part, granted the 
appellant's claims of entitlement to service connection for 
right knee and cervical spine disabilities.  

In December 2006, a Travel Board hearing was held at the RO 
before the undersigned, who is the Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.  The 
Board remanded the case for additional development in 
September 2007; the case has now been returned to the Board 
for appellate review.

The appellant has appealed the initial zero percent 
evaluation assigned to the right knee disability, as well as 
the initial 20 percent evaluation assigned to the cervical 
spine disability when service connection was granted.  The 
appellant is, in effect, asking for higher ratings effective 
from the date service connection was granted (December 29, 
2003).  Consequently, the Board will consider the entire time 
period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In addition, during the pendency of the remand, the RO 
increased the appellant's disability evaluation for the right 
knee disability from zero to 10 percent, effective from 
December 29, 2003.  The RO also increased the appellant's 
disability evaluation for the cervical spine disability from 
20 to 30 percent, effective from October 19, 2007.  However, 
it is presumed that he is seeking the maximum benefit allowed 
by law and regulation, and "it follows that such a claim 
remains in controversy where less than the maximum available 
benefit is awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the rating issues are as set forth on the title 
page of this decision.


FINDINGS OF FACT

1.  Lateral instability or subluxation has not been 
clinically demonstrated in the appellant's right knee.

2.  There is no evidence of impairment of the right tibia and 
fibula, and the appellant has not had any knee replacement 
surgery.

3.  There is clinical evidence of right knee degenerative 
changes, crepitation, tenderness, limitation of motion and 
complaints of pain and pain on use.

4.  Flexion in the service-connected right knee is not 
limited to 30 degrees and extension is not limited to 15 
degrees.

5.  The appellant's cervical degenerative disc disease (DDD) 
disability does not equate to ankylosis of the cervical 
spine.

6.  Prior to October 19, 2007, the appellant's cervical spine 
disability was manifested by complaints of persistent pain 
and pain on movement with objective clinical evidence of 
flexion limited to 25 degrees; a combined range of motion of 
the cervical spine limited to 135 degrees; neurologically 
intact extremities; radiographic evidence of DDD; and a 
history of three neck surgeries.

7.  As of October 19, 2007, the appellant's cervical spine 
disability was manifested by complaints of persistent pain 
and pain on movement with objective clinical evidence of 
right and left muscle spasms; tenderness; guarding; forward 
flexion limited to 15 degrees; and a combined range of motion 
of the cervical spine limited to 145 degrees.

8.  The appellant's cervical spine disability does include 
any diagnosed upper extremity neurological deficit or 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent have not been met for the right knee disability at 
any time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5055, 5256-5261 (2008).

2.  Prior to October 19, 2007, the criteria for an initial 
evaluation in excess of 20 percent were not met for the 
appellant's cervical DDD disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008).

3.  Beginning October 19, 2007, the criteria for an 
evaluation in excess of 30 percent have not been met for the 
appellant's cervical DDD disability.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.55, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The appellant's increased rating claims arise from his 
disagreement with the initial evaluations following the grant 
of service connection for his right knee and cervical spine 
disabilities.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA for the right knee and cervical 
spine increased rating claims.

The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his December 2006 Travel Board 
hearing that he had a lot of pain in his right knee with 
movement and that he also had problems with kneeling and 
climbing stairs.  He said his knee would lock on a rare 
occasion.  He also stated that his knee would bend sideways 
and backwards.  The appellant also testified that he had 
undergone a third surgery on his neck to correct the numbness 
in his fingers and the pain in his neck.  He said that the 
surgery had helped temporarily, but that the symptoms had 
returned.  The appellant further testified that he 
experienced pain radiating down his arm and he reported the 
use of pain medication.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

The Board must determine whether there is any other basis 
upon which an increased evaluation may be assignable.  In 
this regard, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. Brown, 6 
Vet. App. 259 (1994).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative of or overlapping; the Court has held that the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, at 262 
(1994).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.


A.  Right knee claim

The appellant underwent a VA medical examination in April 
2004; he complained of pain in his right knee, as well as 
difficulty kneeling and using stairs.  The examiner noted no 
stiffness, that the appellant had no history of flare-ups and 
that the appellant's repetitive use was unaffected.  On 
physical examination, the appellant walked well and his 
posture was good.  The right knee had arthroscopic surgery 
scars.  There was no swelling or effusion of the right knee.  
The patellar position was normal.  There was mild tenderness 
along the joint line.  The right knee ligaments were stable.  
The McMurray test, drawer tests and Lachman testing were all 
negative.  The appellant exhibited a range of motion from 
zero to 140 degrees.  Radiographic examination revealed mild 
degenerative changes.

Review of the appellant's private medical treatment records 
reveals that the appellant had restrictions on kneeling, 
squatting and use of stairs in December 2004.  His gait was 
described as normal.  In March 2007, the right knee was 
without any effusion.  There was tenderness along the medial 
facet of the patella.  In September 2007, the appellant had 
crepitation at the patella.

The appellant underwent a VA medical examination in October 
2007; the examiner reviewed the claims file. The appellant 
complained of right knee instability, giving away, pain, 
stiffness, swelling and flare-ups with activity.  He denied 
weakness and incoordination.  The examiner stated that there 
were no episodes of dislocation or subluxation or locking.  
On physical examination, the appellant's gait was normal.  
Increased wear on the appellant's right shoe was evidence of 
abnormal weight-bearing.  Crepitus was present.  There was no 
instability.  Subpatellar tenderness was present.  The 
appellant demonstrated zero to 110 degrees of right knee 
motion; this motion was accomplished with pain.  There was no 
additional limitation with repetitive motion.  The examiner 
rendered a diagnosis of mild degenerative joint disease.

The appellant underwent another VA medical examination in 
January 2008; the examiner reviewed the claims file.  On 
physical examination, motor testing was 5/5 in the right 
lower extremity.  The appellant's gait and balance were 
normal, as were his lower extremity reflexes.  There was no 
muscle atrophy.  Sensory function was normal in the lower 
extremities.

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between zero degrees and 10 
degrees.  A 40 percent evaluation requires that the knee be 
fixed in flexion at an angle between 10 degrees and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  The 
appellant does not have any right knee ankylosis.

Under Diagnostic Code 5257, a 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The appellant does not have any right 
knee instability or subluxation

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  A 20 percent evaluation for 
limitation of motion of the knee is assigned where extension 
is limited to 15 degrees or flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  However, 
there is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Therefore Diagnostic Codes 5258 and 
5256 are not for application.  The appellant has not had knee 
replacement surgery and therefore Diagnostic Code 5055 is not 
for application.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a compensable 
rating under either of those codes.  Cf. Degmetich v. Brown, 
104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-
percent ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  However, as noted above, the appellant has no 
instability or subluxation of his right knee and therefore, a 
separate rating for knee instability is not in order.

A review of the complete record indicates that the current 10 
percent rating for the right knee is based on the functional 
limitations described in the presence of arthritis.  Normal 
extension of the knee is to zero degrees.  38 C.F.R. § 4.71, 
Plate II.  Normal flexion is 140 degrees.  Id.  According to 
these criteria, the appellant has almost always demonstrated 
normal extension (zero degrees) in the right knee.  The 
appellant has demonstrated some limitation of flexion in the 
right knee.  His right knee flexion, as reflected in the 
clinical evidence, was limited at worst to 110 degrees with 
pain.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion, and which is expected during flare-ups or 
with increased use, and the degree of pain he has.  With 
increasing levels of pain, concomitantly increasing degrees 
of muscle spasm, weakness, atrophy, inability to function, 
and the like, are expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
In this case, crepitation, tenderness and chronic pain were 
reported in the right knee.  No muscle atrophy due to the 
right knee disability has been demonstrated.  There is no 
clinical evidence of any muscle spasm.  The objective medical 
evidence does show findings of slight limitation of motion in 
the right knee, as well as complaints of pain and pain on 
use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation, tenderness 
and pain are findings that could limit the appellant's 
functional ability; a 10 percent evaluation is warranted for 
the right knee arthritis based on some limitation of flexion.  
However, the evidence of record does not support a rating in 
excess of 10 percent for the right knee disability as the 
requisite limitation of flexion or extension has not been 
shown, even when taking into consideration pain.

In arriving at the above conclusions, the Board has 
considered the history of the appellant's disability, as well 
as the current clinical manifestations and the effect this 
disability may have on the earning capacity of the veteran.  
See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  The nature of the 
original disability has been reviewed, as well as the 
functional impairment that can be attributed to pain and 
weakness.  Nevertheless, the Board has found that an 
increased rating, based on the considerations of the Deluca 
case, is not appropriate for the right knee.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

In sum, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent based on 
right degenerative changes with some limitation of flexion.  
It is again noted that the 10 percent rating has been 
assigned based on the presence of arthritis, the limitation 
of functional ability, including as due to pain during flare-
ups and increased use.  No subluxation or instability has 
been demonstrated and a separate rating on that basis would 
not be warranted in this case.

A recent decision of the Court has held that in determining 
the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  In other words, where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  Based upon the guidance of the Court in Hart, the 
Board has considered whether a staged rating is appropriate 
for right knee disability at issue in this case.  The Board 
has not found any variation in the appellant's symptomatology 
or clinical findings that would warrant the assignment of any 
staged ratings in this case.

In reaching its conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, because the preponderance of the evidence is against 
the appellant's right knee increased initial rating claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


B.  Cervical spine claims

Review of the appellant's private medical treatment records 
reveals that he underwent EMG testing at a private hospital 
in September 2002; the testing showed no electromyographic 
evidence of cervical radiculopathy or cervical spine 
stenosis.  The appellant underwent surgery for recurrent neck 
pain in May 2003; at that time, his old surgical scar on the 
posterior of the neck was described as well-healed.  A 
September 2003 progress note stated that the appellant was 
doing well and that he was without neck, shoulder and arm 
pain.  He was noted to have regained full strength in his 
right upper limb.  The appellant demonstrated full range of 
motion of the cervical spine and he was cleared to resume his 
normal activities without restrictions. 

The appellant underwent a VA medical examination in April 
2004; he complained of pain in his neck that bothered him in 
cold weather.  He said the pain was aching in nature and 4/10 
in intensity.  He also said that his neck was somewhat stiff 
and he denied radiation of the pain.  On physical 
examination, there was a small surgical scar, approximately 
two inches in length over C7, plus an anterior scar.  The 
appellant's muscle tone was good without tenderness.  His 
upper limbs were negative for any neurological deficiency.  
The appellant's grip strength was satisfactory.  His reflexes 
were equal on both sides.  The appellant exhibited 20 degrees 
of cervical extension; 25 degrees of flexion; 15 degrees of 
right and left lateral flexion; and 30 degrees of right and 
left rotation.  The range of motion was accomplished without 
complaints of pain.  

In June 2004, a private neurosurgeon noted that examination 
of the appellant showed a well healed incision in the 
cervical area anteriorly and posteriorly.  The doctor stated 
that he was unable to detect any motor, sensory or reflex 
deficits.  A December 2004 private doctor report states that 
the appellant had well-healed scars on the anterior and 
posterior aspects of his neck.  He reported not having any 
neck or right upper limb pain at all.  He had recovered the 
strength in his right arm.  He still had numbness in the tip 
of his right thumb.  In the review of systems (ROS) section 
of the report, the doctor stated that the appellant had no 
history of peripheral neuropathy.  On physical examination, 
the appellant had an almost normal range of motion of the 
neck.  He did not have any muscle wasting.  No pain was 
elicited in the neck or in the right shoulder or arm with 
movement of the appellant's neck.  Coordination was normal.  
The appellant had normal muscle strength and tone in all 
extremities.  The appellant had normal sensation in all 
extremities except for the tip of the right thumb.  In June 
2005, a private neurosurgeon was unable to detect any motor, 
sensory or reflex deficits.  In August 2005, the appellant 
underwent a cervical foraminotomy and, in September 2005, he 
was described by his doctor as much improved.  

The appellant underwent a VA medical examination in October 
2007; the examiner reviewed the claims file.  The appellant 
complained of neck pain that was present all of the time.  He 
said that the pain radiated across his shoulders whenever he 
pushed something.  He complained of decreased motion, 
fatigue, stiffness, weakness and spasms.  He reported weekly 
flare-ups that lasted for hours.  These were precipitated by 
activity and by cold weather.  The appellant said that he had 
not had any periods of physician-ordered bed rest for his 
cervical spine during the previous 12 months.  On physical 
examination, the appellant's posture and head position were 
normal.  There was no cervical spine ankylosis.  Muscles 
spasms were present on each side, as was tenderness.  There 
was no weakness; muscle testing was 5/5 on each side.  The 
appellant had normal muscle tone.  There was no abnormal 
sensation in any extremity.  The appellant had normal 
reflexes in each extremity.  He demonstrated 15 degrees of 
flexion; 40 degrees of extension; 25 degrees of right and 
left lateral flexion; and 20 degrees of right and left 
rotation.  There was no additional limitation of motion with 
repetitive motion.  Radiographic examination revealed DDD at 
C3-C7 with some encroachment of the neural foramina.

The appellant most recently underwent a VA medical 
examination in January 2008; the examiner reviewed the claims 
file and noted that EMG testing at a private hospital was 
normal in January 2004.  The appellant complained of numbness 
in fingers of his right hand.  On physical examination, the 
appellant had 5/5 motor testing.  Reflexes were normal. There 
was no muscle atrophy.  There was no function of any joint 
that was affected by a nerve disorder.  EMG testing was 
accomplished in January 2008; the results were normal.  The 
examiner concluded that the appellant's numbness in the right 
arm was not caused by, or related to, the cervical spine 
disability because the January 2008 EMG testing had revealed 
no sign of radiculopathy and the physical examination was 
normal.  The examiner stated that there was insufficient 
evidence to warrant a diagnosis of acute or chronic 
peripheral neuropathy in the right arm.

The appellant submitted his claim for service connection in 
December 2003.  Effective September 26, 2003, the diagnostic 
codes for rating diseases and injuries of the spine were re-
designated as Diagnostic Codes 5235 to 5243 (for, 
respectively, vertebral fracture or dislocation; sacroiliac 
injury and weakness; lumbosacral or cervical strain; spinal 
stenosis; spondylolisthesis or segmental instability; 
ankylosing spondylitis; spinal fusion; degenerative arthritis 
of the spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is 30 percent 
disabling.  Forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis is 20 
percent disabling.

While the appellant had demonstrated findings that warranted 
the assignment of an initial 20 percent evaluation (flexion 
of the cervical spine of 25 degrees and a combined range of 
motion of 135 degrees), the findings required for the next 
higher rating of 30 percent were not demonstrated prior to 
the October 2007 VA medical examination.  It was not until 
that examination that the appellant exhibited forward flexion 
limited to 15 degrees.  However, an evaluation in excess of 
30 percent is not warranted because the appellant has not 
clinically demonstrated favorable ankylosis of the entire 
cervical spine.  Additionally, the appellant has had any 
incapacitating episodes requiring bed rest prescribed by a 
physician in connection with the service-connected 
degenerative disc disease of the cervical spine.  Therefore, 
beginning October 19, 2007, an evaluation in excess of 30 
percent is not warranted under Diagnostic Codes 5235-5242.  
38 C.F.R. § 4.71a (2008).  

The appellant has indicated that he should be rated as more 
than 20 or 30 percent disabled for his cervical spine 
disability due to his symptomatology.  However, the 
appellant, as a layperson, is not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  Neither the private 
medical evidence of record nor the VA medical examination 
reports of record reveal the requisite limitation of motion 
for an increased evaluation.  These clinical assessments are 
considered persuasive as to the appellant's degree of 
impairment due to his cervical DDD because they consider the 
overall industrial impairment due to his cervical spine 
condition.  

Therefore the Board finds that the appellant is not entitled 
to an initial evaluation in excess of 20 percent for his 
cervical spine disability prior to October 19, 2007.  The 
Board also finds that the appellant is not entitled to an 
evaluation in excess of 30 percent beginning October 19, 
2007.  Because the preponderance of the evidence is against 
each claim for a higher rating for the cervical spine 
disability, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether any additional staged rating is appropriate for the 
cervical DDD disability at issue in this case.  The Board has 
not found any further variation in the appellant's 
symptomatology or clinical findings that would warrant the 
assignment of any additional staged ratings in this case.

C.  Surgical scarring

The evidence of record indicates the appellant has surgical 
scarring on both the right knee and the neck that are related 
to the service-connected disabilities.  However, the medical 
evidence of record contains no clinical notation of this 
scarring as being painful or tender to palpation.  The 
appellant's private physicians and surgeons have consistently 
described the appellant's surgical scars as well healed.  
There is no clinical indication that there is any loss of any 
knee or leg function or neck or cervical spine function 
associated with the scarring.  

Under the rating schedule for evaluating skin disabilities, 
pursuant to Diagnostic Code 7800, Disfigurement of head, face 
or neck, one characteristic of disfigurement warranted a 10 
percent evaluation.  When there was visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement, a 30 percent 
evaluation was warranted.  When there was visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement, a 50 
percent evaluation was warranted.  An 80 percent evaluation 
was warranted when there was visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.

Under note (1), the eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118, are: a 
scar five or more inches (13 or more centimeters (cm)) in 
length; a scar at least one-quarter inch (0.6 cm.) wide at 
widest part; surface contour of the scar elevated or 
depressed on palpation; a scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39-sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39-sq. cm.); and skin 
indurated and inflexible in an area exceeding six square 
inches (39- sq. cm.).  Under note (3) the adjudicator is to 
take into consideration unretouched color photographs when 
evaluating under these criteria. 

Diagnostic Code 7801 provides that scars other than head, 
face, or neck, that are deep or that cause limited motion 
will be rated 10 percent disabling if the area exceeds 39 sq. 
cm.  A 20 percent evaluation will be assigned if the area 
exceeds 77 sq. cm.  If the area involved exceeds 465 sq. cm., 
a 30 percent evaluation will be assigned.  A 40 percent 
disability will be warranted if the area exceeds 929 sq. cm.  
Moreover, Diagnostic Code 7802 pertains to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  Specifically, under Diagnostic Code 
7802, a 10 percent rating is warranted for an area or areas 
of 144 square inches (929 sq. cm.) or greater.  This is the 
highest rating available under this Code.

There is no basis for a compensable rating under the 
regulations.  First, there is no indication in the evidence 
of record that the surgical neck scars have any 
characteristics of disfigurement.  Second, there is no 
indication that the right knee or neck scarring was unstable.  
Third, no limitation of motion of the right knee or of the 
neck has been caused by the scarring.  Fourth, limitation of 
function of the right knee and of the cervical spine has been 
separately compensated.  There is no clinical indication that 
the right knee scarring or the neck scarring has resulted in 
underlying soft tissue damage or that the area of the 
scarring exceeds 6 square inches (39 sq. cm).  As such, a 
separate compensable rating is not appropriate for the right 
knee surgical scarring or for the cervical spine area (neck) 
scarring.

D.  Extraschedular ratings

Notwithstanding the above discussion, ratings in excess of 
the assigned 10, 20 and 30 percent schedular evaluations for 
the appellant's right knee and cervical spine disabilities 
may be granted when it is demonstrated that the particular 
disability presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).

There is no evidence that the appellant's service-connected 
right knee and cervical spine disabilities addressed above 
have presented such an unusual or exceptional disability 
picture at any time as to require consideration of an 
extraschedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b).  The schedular rating criteria are 
designed to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for knee disabilities and for cervical spine 
disabilities, but the required manifestations have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture in this case.  The appellant has not required any 
extensive post-claim hospitalization or treatment since 
December 2003 for his service-connected knee and cervical 
spine disabilities, and he has not demonstrated marked 
interference with employment solely due to the right knee 
disability or to the cervical spine disability.  

There is no objective evidence of any symptoms due to the 
appellant's service-connected right knee and cervical spine 
disabilities at issue that are not contemplated by the rating 
criteria.  


Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

	
ORDER

An initial evaluation in excess of 10 percent for the 
appellant's right knee disability is denied.

An initial evaluation in excess of 20 percent for the 
cervical spine disability prior to October 19, 2007 is 
denied.

An evaluation in excess of 30 percent for the cervical spine 
disability from October 19, 2007 is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


